                      Case 1:19-cv-10438-JGK Document 10 Filed 02/10/20 Page 1 of 1



                                                                                                          Akin Gump
               ·, :                                                                                       STRAUSS HAUER & FELD LLP

    . ~.- ·:- RrnJlCt'\Ll Y FILED
:_ · _; ~:•~ Flu.:: n · ----:-"f I
  ., • , I t:
                                  r:n-rr----
                 ,;u , ~_(_,)!::.. I . ! . . . ~ - - - - "
                                                                                                          STEPHANIE LINDEMUTH
                                                                                                          +1 212.872.7491/fax: +1 212.872.1002
                                                                                                          slindemuth@aklngump.com




                                                             February l 0, 2020

  VIA ELECTRONIC COURT FILING
                                                                                         ;O-IJJ OvN,,.,,,€-0             uO /V'O/OA"JJ
   Hon. John G. Koeltl
   United States District Judge
                                                                                          /V" /I-, e, 1-1        1    ° 1 Jrl 1 b ~ r 4'; 1o/JI"" ,
                                                                                                                             1
   United States District Court                                                                             S- (} o /vl.lffVGIJ ,
   Southern District of New York
   Daniel Patrick Moynihan                                                                                       Tu_~~----
   United States Courthouse                                                                                       ~ Jr o J
   500 Pearl Street
   New York, NY 10007-1312

               Re:          Marcos Calcano v. Uniqlo USA LLC, Civil Action No. 19-cv-10438

   Dear Judge Koeltl:

          Our finn represents Defendant Uniqlo USA LLC ("Defendant") in connection with the
   above-referenced matter.

           There is an initial conference scheduled before Your Honor on February 24, 2020. Given
   that the Defendant's current deadline to respond to the complamt (the ''Complaint") is February
   28, 2020, the parties jointly request that the initial status conference be adjourned to a later date
   after the Defendant's response to the Complaint is due.

           The parties have not requested an adjournment of this conference previously, and
   inadvertently did not include a request to adjourn the conference when the parties submitted prior
   stipulations to extend Defendant's deadline to respond to the Complaint.

               Thank you for your attention to this matter.

                                                                     Respectfully submitted,
                                                                       --""'
                                                                               lee   <
                                                                                           .
                                                                                         - - - - . . , ~
                                                                                               V,;;,, -
                                                                         ,j




                                                                     Stephanie Lindemuth

   cc: All parties of record via ECF




                           One Bryant Park New York. New York 10036-6745 i 212.872.1000 • fax: 212.872.1002          '"'"l'"'•'•   ,,n,
